DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 14, 22 have been fully considered but they are not persuasive. 
As to the 112 rejection directed to the terms “section” and “region”, applicant states: “A portion of the adapter cone is made of a material having elasticity different from the elasticity of the material of which the counter cone is made. It is this difference in elasticity which establishes the sealing of the capillary as recited in claim 1.” It is unclear how applicant’s remarks/amendments resolves the issue because the claims as amended does not provide for what is structurally distinct between a portion, section, and region. The terms are broad and are essentially synonyms. There is no structural distinction of such provided for in the specification, drawings (via reference numerals and definitive boundaries), nor claims. See rejections herein. 
As to the drawing objection, on page 12 of the remarks applicant states: 
“From the foregoing, it can be seen that all elements of the apparatus claimed in claim 13 are shown in the applicant’s drawings and are described in the applicant’s specification.”
While all of the elements may be individually shown throughout the drawings, the drawings do not show a single apparatus as provided for in claim 13 that comprises all of the listed positively claimed structural elements and the detailed structural connectivity between such elements to define a single apparatus as claimed. 
Applicant further states: 
“Applicant has amended claim 1 to incorporate therein the subject matter of cancelled claim 7.”
The examiner disagrees. Cancelled claim 7 was directed to an adapter body. Amended claim 1 does not require the adaptor body of cancelled claim 7. 
As to the 102 rejection based upon Smith, applicant asserts:
“Smith is directed to a pipette tip and therefore would not suggest a passage for a capillary tube, let alone, incorporate a capillary tube therein. Smith discloses a pipette tip and there is no reason why the person exercising only ordinary skill would want to insert a capillary tube in the opening defined by the barrel 48. There is no suggestion in Smith which would enable our person exercising only ordinary skill to provide a passage for accommodating a capillary in Smith.”
The examiner disagrees. First, it is noted that previously stated no capillary is positively claimed in claim 1. The capillary is an article that is intended to/can be used with the apparatus of claim 1. This is a 102 rejection not a 103 rejection. Therefore no reason nor suggestion has to be given as to as why one may choose/want to insert a capillary in the openings of the conical barrel 48 and/or tip 42, 40. However, each of the barrel and tip have openings in which a capillary can be inserted.
Although claim 1 is rejected under 102 based upon Smith, the Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
Therefore, it would have been within the common sense, predictability, knowledge and skill to recognize that a capillary may be inserted through/in the openings of the barrel and/or tip of Smith in order to transfer fluid to and/or from the barrel and/or tip. 
The examiner is unclear what is meant by applicants statement that “also, it should be noted that the upper and lower portions of the pipetter are external to the device and there is no suggestion for inserting the same with an adapter cone into a counter cone.” It is unclear what specific claimed limitation the argument is intended to be directed towards.   
However, it is noted that Smith does disclose cone 48 being inserted into cone 42, in mutual engagement, interfacing with each other. 
 As to the adapter cone have a portion a cone portion and a region facing away from each other, it is noted that each cone has multiple “portions”, “sections”, and “regions”, locations that are the same (inner and/or outer surfaces) that are considered as “facing away from each other”. 
As to a “change in cross section”, all cones/tapering structures (inherent by known 
geometrical definition) have mulitiple, different value cross sections (such as different circumference values).
	As to the 103 rejection based upon Cote and in view of Smith, applicant states:

“Cote is directed to a pipette tip adapter and nowhere suggests a passage for receiving a capillary therein so that, as in Smith, there is no way our person exercising only ordinary skill can arrive at the idea of accommodating a capillary in the context of an adapter cone and a counter cone as required by applicant’s claim 1.
Here too, there is no suggestion from which our person exercising only ordinary skill could hit upon the idea of providing an adapter cone having a passage for a capillary as well as having a region facing away from the cone whereat there is a change in the cross section of an adapter body configured to enable an engagement of the adapter body to facilitate separation thereof from the counter cone as explained with respect to Smith.
From the above, it can be seen that Smith cannot fill the void left by Cote or even supplement Cote because Smith, too, suggests no passage for a capillary nor a need for the adapter body to be configured as explained above to facilitate removal thereof from a counter cone.
Independent claim 13 was also rejected as being unpatentable in view of the combination of Cote and Smith. This claim too incorporates the limitation of a passage for receiving the capillary therein which is nowhere suggested in the applied references which are both directed to pipette tip configurations.”

The examiner disagrees. The examiner has previous addressed the 103 arguments (directed to the unclaimed capillary and portion, section, and region) that were included in the 102 arguments above relative to Smith. However, it is noted that such arguments are directed to relative intended use of the apparatus relative to an unclaimed capillary. Therefore, the Examiner’s remarks above directed to the 102 rejection based upon Smith (also restated by applicant relative to the 103 rejection) are also applicable to Cote because 
As stated in the prior Office Action, a stripper mechanism can be employed to push off the adapter. (paragraph 0006).
The claims are rejected for reasons given herein and those stated in the prior Office Action, incorporated by reference. 
Election/Restrictions
Applicant’s election of Group I, claims 1-8 and 13-14 in the reply filed on 11/5/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
It is noted that the claims are directed to an apparatus/assembly. Although the preamble of claim 1 mentions a capillary and the preamble of claim 13 mentions capillaries. No capillary is positively claimed as an element of the invention of claim 1 nor are any plurality of capillaries positively claimed as elements of the invention of claim 13. Claim one also mentions a broad, structurally undefined tool. The capillary, capillaries, and tool, respectively are articles intended to be, can be worked upon, and/or intended to be used with the claimed apparatuses.  
The prior referenced above are considered as materials and/or articles intended to be used with and/or can be worked upon by using such with the claimed apparatuses. An owner, possessor, user, operator, purchaser, etc. of the claimed apparatuses is not required to use the apparatuses (defined by the positively claimed structural elements listed in the claims) to perform any method at all with any further unclaimed articles or materials, including that as may be intended by applicant with a capillary and tool. The apparatuses will remain defined by the positively structural elements regardless of the possible uses of such. 
The “for receiving…”, “to provide…”, “to be received…”, “configured to enable…”, “for holding…”, and “to facilitate separation” clauses are directed to what is possible or intended to occur relative to unclaimed articles that are not elements of the instant invention. 
It is noted that terms “portion”, “section”, and “region” employed in the claims are relatively broad and are not specifically structurally defined in the claims as being of any specific dimensions to provide for any clear, definitive structural boundaries of such as to ascertain what is structurally considered a portion, section, and region, where each begins and ends. There is no structural distinction between the terms. The respective portions, sections, and regions are identified in the specification and drawings (via any reference numerals).  Any location of/on a structure can be considered a portion, section, and/or region.
It is presumed that the phrase “said at least one portion” employed in claims 1 and 5 is intended to refer to the prior at least one portion of the adapter cone.
It is noted that the term “or” provides for alternatives/options not requirements.
It is noted that the seal and at least one circumferential sealing element of claims 4 and 6, respectively are not claimed as being any specific structure.
As to claims 8 and 17, it is noted that “arranged in” does not require any structurally attachment/contact between capillary nor any other previously positively structure.  
As to claim 13, it is noted that the claim does not provide for any element (programmed computer, controller, etc.) that would allow for the apparatus to be automated. The "for" clause of the preamble and “for holding said adapter cone…” clauses are directed to intended use. The apparatus as claimed is not capable performing any automated replacing of capillaries anywhere nor is said adapter cone required to be held/located on the holding device. The apparatuses of claims 1 and 13 are not required to be used to perform any actions/methods at all nor used with and further unclaimed materials and articles. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show an apparatus comprising all of the claimed elements of claims 13 and 15-17 as described in the specification. See also further rejections/remarks herein. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 5, 13, and 16,  it is unclear what is structurally considered as a “portion”, “section”, and a “region” of anything. See also remarks (claim interpretations) above directed to such terms. it is unclear what is the structural difference between a portion, section, and region. Any part/location of an apparatus/structural element can be subjectively considered as a portion, section, and or region  of something.
Claims 1 and 13 recite the limitation "said interface of the capillary in said passage" in last 2 lines of paragraph 6 of claim 1 and paragraph 1 of claim 13.  There is insufficient antecedent basis for this limitation in the claims. As stated above no capillary has been positively claimed as an element of the invention. No capillary interface has been previously claimed nor structurally defined in the claim.  Furthermore, as stated above that the terms,  portions, section, and region are unclear. However, it is noted that any 2 different points, locations of a cone can be considered as portions, sections, or regions facing away form each other. Furthermore, it is noted that a “change” in said predetermined cross section is not specifically defined in the claim. It is noted that any 3+ dimensional structure has numerous cross-sections (circumferences, horizontal, vertical, diagonal, and various angular perspectives). However, it is noted applicant does not specify what circumference applicant intends to reference. Furthermore, it is noted that there is no requirement for anyone or anything to make any predetermination of any cross section relative to any specific any event/point in time. Any cross-section can be considered as “predetermined”.  (See also claim 16; and “predetermined location” in claim claim 13.). 
As to claim 5, it is unclear what is structurally meant by the phrase “…is formed to extend from said end face of said adapter cone” because the phrase suggests what is possible not what is required. If applicant intends for some specific structure to extend from said end face towards (in some relative structural direction) and/or to some other specific other claimed element or specific location, then the claim should clearly provide for such. 
It is noted that claim 13 employs same or similar language to that of claim 1. Therefore, applicant should see applicable rejections above. Furthermore, it is unclear what is the structural nexus of the holding device and stripping device relative to each other and to the prior positively claimed elements because the claim does not require the holding device and stripping device to be structurally connected to any prior positively claimed structural element. The  “for holding…” and “for disconnecting” clauses are directed to intended use. The claims are directed to an apparatus not a process of use. There is no requirement for the claimed apparatus to be used to do anything.
It is unclear how structures that are not connected are considered to be a single apparatus because the structures are not claimed as being connected. It is noted that as presently drafted, claim 13 provides for a list of structures/parts that may be useable together, but are not required to be connected, define a single apparatus. If applicant intends to claim a single apparatus, then each of the elements should be claimed as being structurally connected to each other. It is noted that that the drawings do not illustrate a single apparatus in which all of the listed components are structurally connected. For example, the holding device that has been identified by applicant as being storage container 12 shown in Figure 11 (on page 11 of the remarks) is not shown as being structurally connected to any of the other positively claimed elements. The storage container is a separate structure that can be used with the other claimed structures. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Smith US 7,335,337.
Smith disclose an assembly including a first upper tapered portion 42 being elastic and from one material allows for easy installation and ejection from pipetter barrel 48. The lower portion 40 is constructed from a second material. (Figures 1-7).  Materials selected from the groups consisting of thermoplastics, thermoset plastics, fluorocarbon plastics, metal, steel and even glass would be available if so desired. Material such as, but not limited to, chemically inert TEFLON, (PFA, FEP) tefzel, polyetheretherketone (PEEK), aurum, polycarbonate, acrylic, polystyrene and standard polypropylene are a few of the plastic materials of choice for the lower portion 40 of this new pipette tip. Glass fibers or other fillers may also be added to the plastic in this lower portion 40 to increase its structural or chemical strength without the worry or need to insure that the material be resilient enough to make a seal with the pipetter barrel 48 as is with existing pipette tips in the marketplace. (column 10, line 52-column 11, line 27). 
The apparatus of Smith has varying different cross-sectional sizes (change in cross-section, circumferences) along the lengths of each of the cones and has a “region” (some parts of…) that face away from other portions, sections, or regions of the cones.
As to claim 3, the cones can be subjectively referenced as an inner or outer cone. 
As to claim 6, each of the circumferential walls of the cones are sealing elements. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote, US 2018/0117584 in view of Smith US 7,335,337 as applied above.
Cote discloses an adapter assembly including conical cones, a first tapered tube end 20 and second tapered mounted cone end 22 (abstract; Figures 6, 8-9; paragraph 0025-26). The adapter can include any rigid injection moldable polymer, with polypropylene. (paragraph 0034).
However, Cote does not specify that cones are made from first and second materials, the second material having a second elasticity greater than the first. 
It is noted that the materials including plastics and polymers disclosed by applicant in the specification were not invented by applicant were previously known in the art.
Smith disclose an assembly including a first upper tapered portion 42 being elastic and from one material allows for easy installation and ejection from pipetter barrel 48. The lower portion 40 is constructed from a second material. (Figures 1-7).  Materials selected from the groups consisting of thermoplastics, thermoset plastics, fluorocarbon plastics, metal, steel and even glass would be available if so desired. Material such as, but not limited to, chemically inert TEFLON, (PFA, FEP) tefzel, polyetheretherketone ( PEEK), aurum, polycarbonate, acrylic, polystyrene and standard polypropylene are a few of the plastic materials of choice for the lower portion 40 of this new pipette tip. Glass fibers or other fillers may also be added to the plastic in this lower portion 40 to increase its structural or chemical strength without the worry or need to insure that the material be resilient enough to make a seal with the pipetter barrel 48 as is with existing pipette tips in the marketplace. (column 10, line 52-column 11, line 27).
It would have been obvious to one of ordinary skill in the art to recognize that the cones of the assembly of cote may be manufactured from different materials (including those disclosed in applicant’s specification) having different elasticities (less than 10 GPA) and the elasticity of one cone being greater than the other to allow each cone to flex and provide attachment to other desired structures such as a pipette or capillary as taught by Smith. 
As to claims 1 and 16, the apparatus of Smith has varying different cross-sectional sizes (change in cross-section, circumferences) along the lengths of each of the cones and has a “region” (some parts of…) that face away from other portions, sections, or regions of the cones.
As to claim 4 and 6, the cone 20 of Cote includes an O-ring 40 (seal/sealing element). Furthermore, it is noted that walls themselves of the cones can be considered seals/sealing element. 
As to claim 8 and 17, as noted above the cones be attached to different structures of complimentary dimensions including a capillary. It would have been within the common sense, predictability, knowledge and skill to recognize that a capillary may be inserted through/in the openings of the barrel and/or tip of Smith and Cote in order to transfer fluid to and/or from the barrel and/or tip.
As to claims 13, Cote also discloses using the assembly as describe above within a multichannel air displacement pipettor is generally indicated at 32. The head 34 (micromanipulator) of the pipettor is designed to accept the pipette adapter 10 of the present invention. (paragraph 0030, Figure 7). A plate (an unlabeled holding device, storage container) structurally capable of holding cones is shown in Figure 7.  A stripper mechanism can be employed to push off the adapter. (paragraph 0006). Furthermore, the device can be controlled to aspirate and dispense fluid by a programmable electronic device such as a cell phone. (Figure 7). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/ Primary Examiner, Art Unit 1798